Order entered July 22, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00242-CR

                          SERGIO MANUEL NAVA, JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR12-1388

                                            ORDER
       The Court GRANTS appellant’s July 18, 2014 motion to abate the appeal and remand to

the trial court for preparation of the trial court’s findings of fact and conclusions of law on

appellant’s motion to suppress evidence.

       This appeal is ABATED to allow the trial court to file its findings of fact and conclusions

of law. The appeal shall be reinstated THIRTY DAYS from the date of this order or when the

findings and conclusions are received, whichever is earlier.


                                                      /s/      LANA MYERS
                                                               JUSTICE